Case 1:20-cv-01303-JPH-DML Document 15 Filed 10/09/20 Page 1 of 2 PageID #: 183




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 MARSHALL COBB, SR.,                         )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 1:20-cv-01303-JPH-DML
                                             )
 BENJAMIN Judge,                             )
 KATHLEEN BURNS Prosecutor,                  )
 CURTIS HILL Attorney General,               )
 LORETTA RUSH Judge,                         )
 KIT C. DEAN CRANE Judge,                    )
 BARBARA HARCOURT Judge,                     )
 STATE OF INDIANA,                           )
 NANCY VAIDIK Judge,                         )
                                             )
                          Defendants.        )

                             ORDER DISMISSING CASE

       On August 7, 2020, the Court screened Plaintiff Marshall Cobb, Sr.'s

 complaint and dismissed it for failure to state a plausible claim. Dkt. 10 at 4-

 5. The Court gave Mr. Cobb through September 31, 2020 to file an amended

 complaint. Id. at 6. Mr. Cobb has filed an amended complaint, dkt. 13, but

 the amended complaint also does not state a plausible claim. Instead, it

 asserts that judicial and prosecutorial immunity should not apply here because

 "the persons named in Cobb's 1983 are guilty of felonies…" Id. at 1. As

 discussed in the Court's initial screening order, judicial immunity is not

 overcome with allegations that the act is illegal, unauthorized, or motivated by

 bad faith. Mireles v. Waco, 502 U.S. 9, 11 (1991).

       Furthermore, Mr. Cobb's claims against Ms. Burns and Attorney General

 Hill must be dismissed because they have absolute immunity, having acted as
                                         1
Case 1:20-cv-01303-JPH-DML Document 15 Filed 10/09/20 Page 2 of 2 PageID #: 184




 attorneys for the state. See Imbler v. Pacht, 424 U.S. 409, 430-31 (1976)

 (emphasizing the immunity of prosecutors from liability in suits under Section

 § 1983). Because the named defendants are immune from civil liability, Mr.

 Cobb's motion to show cause does not "state a claim to relief that is plausible

 on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 570 (2007)).

       Mr. Cobb's claims are DISMISSED with prejudice. Final judgment will

 issue by separate entry.

 SO ORDERED.

 Date: 10/9/2020




 Distribution:

 MARSHALL COBB, SR.
 129571
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362




                                          2
